Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), effective as of April 11, 2006
(the “Effective Date”), is entered into by and between Vistula Communications
Services, Inc., a Delaware corporation (the “Company”), and John K. Markley (the
“Employee”).

 

WHEREAS, the Company desires to employ the Employee upon the terms and
conditions set forth in this Agreement; and

 

WHEREAS, the Employee desires to be employed by the Company, and to perform the
duties assigned to him hereunder, upon the terms and conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the transactions contemplated hereby and the
respective covenants and agreements of the parties herein contained, the parties
hereto, intending to be legally bound hereby, agree as follows:

 

1.     Employment. The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to serve the Company, on the terms and conditions
hereinafter set forth in this Agreement.

 

2.     Term. The employment of the Employee by the Company hereunder shall
commence on the Effective Date and continue until terminated by either party in
accordance with this Agreement (the “Employment Period”).

 

3.     Position and Duties. During the Employment Period, the Employee shall
serve as the Company’s “Chief Executive Officer,” responsible for directing the
overall business and operations of the Company, and shall faithfully perform all
duties and responsibilities consistent with his position as Chief Executive
Officer and the duties and responsibilities relating to the business or
operations of the Company (or its subsidiaries) consistent with his position as
a senior executive officer as the Company’s Board of Directors (the “Board of
Directors”), any committee thereof or the Chairman of the Board of Directors may
direct from time to time. Without limiting the generality of the foregoing, it
is anticipated that the Employee’s primary duties and responsibilities shall be
overseeing and directing the overall business and operations of the Company,
including pursuing or reviewing potential financings, mergers and acquisitions,
generating or approving business plans, establishing corporate strategy,
pursuing or reviewing material commercial ventures and relationships, steering
the Company’s operations toward management approved forecasts and budgets, and
advising the Board of Directors on material business matters affecting the
Company. In the performance of the Employee’s

 

--------------------------------------------------------------------------------


 

duties and responsibilities hereunder, the Employee shall regularly report to
the Board of Directors. In addition, the Employee agrees to serve as a director
of the Company, and, subject to the fiduciary duties of its directors, the
Company agrees to use its best efforts to nominate and cause the Employee to be
elected as a director of the Company as soon as reasonably possible on or after
the date hereof.

 

The Employee will fulfill his duties and responsibilities to the Company
hereunder from his residence office currently located in Campton, New Hampshire,
or at such location in the Northeastern United States as he reasonably
determines. Notwithstanding the foregoing, the Employee agrees to travel as is
otherwise necessary, in the Board of Directors’ reasonable determination, to
fulfill his duties and responsibilities as set forth in this Agreement.

 

4.     Best Efforts. The Employee’s employment with the Company shall be full
time, and the Employee shall devote his best efforts and all of his business
time to the performance of his duties and responsibilities as set forth in this
Agreement. The Employee shall not, while an employee of the Company, engage in
any other gainful occupation or activity which conflicts with or impinges upon
the full and faithful performance of the Employee’s duties, or otherwise
violates any other term or provision of this Agreement (or any other agreement
entered into by the Employee in connection with his employment with the Company)
or any Company policy. Notwithstanding the above, the Employee shall not be
prohibited from being involved in civic, religious or charitable activities
(including serving on not-for-profit boards) and serving on boards and
committees of for-profit entities so long as such activities do not materially
interfere with the performance of his duties hereunder or otherwise violate any
provision of this Agreement, provided, the Board of Directors has given its
previous consent in each instance to such activities, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

5.     Compensation.

 

(a)           Base Compensation. During the Employment Period, the Company shall
pay to the Employee an annual base salary of Two Hundred and Ninety Thousand
U.S. Dollars ($290,000.00) (as adjusted pursuant to this Section 5(a), the “Base
Compensation”). The Base Compensation shall be paid to the Employee in arrears
and in accordance with the normal payroll schedules of the Company in effect
from time to time, less all appropriate withholdings for federal, state and
local taxes, employee benefits and other mandated charges. Subject to any
contractual restrictions or other legal prohibitions binding upon the Company,
the Board of Directors agrees to review annually the Base Compensation of the
Employee and to consider any adjustments that may be warranted in the discretion
of the Board of Directors and as seem fair and prudent after taking into account
the success of the Company, the Company’s cash position and forecast, and the
compensation of other similarly situated executives in the business segments in
which the

 

2

--------------------------------------------------------------------------------


 

Company operates; provided, that there shall be no obligation on the Company to
increase the Base Compensation.

 

(b)           Stock Options. Partly as an inducement to the Employee’s
acceptance of employment with the Company hereunder, the Company shall grant to
the Employee two non-qualified stock options to purchase an aggregate of
4,000,000 shares of the Company’s common stock under the Company’s Amended and
Restated 2004 Stock Incentive Plan (the “Plan”), subject to the Employee’s
execution and delivery of a stock option agreement, the form, terms and
provisions of which shall be substantially consistent with those implemented by
the Company for executive officer stock option grants, generally. One of such
options shall be for 3,052,000 shares of the Company’s common stock. The other
option shall be for 948,000 shares of the Company’s common stock and the grant
of such option shall be subject to the ratification by the stockholders of the
Company of an increase in the number of shares under the Plan from 8,000,000
shares to at least 16,000,000 shares at the next annual or special meeting of
stockholders of the Company. The options shall vest as follows: 16.67% of the
shares covered by each such option shall vest on the six month anniversary of
the date of grant of such option, and (iii) an additional 2.78% of the shares
covered by each such option shall vest on each monthly anniversary of the
original date of grant of such option thereafter, until fully vested. The
options shall also provide for acceleration of vesting upon a “change of
control” (as defined in the applicable option agreement) of the Company and a
termination of employment without Cause (as defined herein). The Company agrees
to use its commercially reasonable efforts to register the Employee’s option
shares subject to an option, at its expense, on a registration statement on Form
S-8 covering Plan shares, or like registration statement, as soon as reasonably
practicable following the grant of such option (or if such grant is conditional,
upon the satisfaction of the conditions of the grant). The exercise price of the
options shall be the fair market value of the common stock of the Company as
determined by the Board of Directors (or compensation committee of the Board of
Directors) on the date of the option grant. The Employee shall also be eligible
for additional equity compensation grants and awards, from time to time, in the
discretion of the Board of Directors and subject to applicable Company plans
governing the terms and eligibility for such grants and awards.

 

6.     The Employee’s Benefits. As an employee of the Company, the Employee
shall be entitled to receive and enjoy the following benefits during the
Employment Period:

 

(a)           Participation in Company Benefit Plans. The Employee shall be
entitled to participate in and to receive benefits under all applicable employee
benefit plans, policies, practices, programs and arrangements offered by the
Company from time to time during the Employment Period to its employees
generally, subject to and on a basis consistent with the terms, conditions, and
overall administration of such plans and arrangements by the Company.
Notwithstanding the provisions of this Section 6(a), nothing contained herein is
intended, or shall be construed, to require the Company to

 

3

--------------------------------------------------------------------------------


 

institute or maintain any benefit plan or arrangement, provided, however, that
the benefits offered to the Employee shall be comparable to those offered to the
Company’s senior executive personnel. In addition, nothing contained herein
shall limit the right of the Company to modify, suspend or discontinue any and
all benefit plans or arrangements.

 

(b)           Vacation; Sick and Personal Leave; Holidays. The Employee shall be
entitled to an amount of paid vacation, sick leave and personal leave as is made
available to comparably situated Company personnel generally pursuant to then
current Company policy; provided that the Employee shall be eligible to accrue
up to at least four (4) weeks of paid vacation per full calendar year of
employment in accordance with the Company’s vacation accrual policy. In addition
to the foregoing, the Employee shall be entitled to receive all paid holidays
given by the Company to its U.S. employees generally.

 

(c)           Business Expense Reimbursement. The Company shall promptly
reimburse the Employee for all reasonable, ordinary and necessary business
expenses paid or incurred by the Employee in performing his duties and
responsibilities hereunder, provided that the Employee shall have (i) submitted
such documentation as may be requested by the Company in accordance with the
expense policies of the Company in effect from time to time to substantiate each
reimbursement request and (ii) otherwise complied with the expense reimbursement
policies of the Company then in effect. Without limiting the foregoing, the
Company’s reimbursement obligation hereunder shall not include reimbursement for
country club dues or similar payments for which the Company is not entitled to
take a deduction on its federal income tax return.

 

(d)           Indemnification. The Employee, his heirs and his estate shall be
eligible for indemnification and advancement of expenses to the fullest extent
authorized under the Company’s bylaws, certificate of incorporation and
applicable law. During such time as the Employee shall serve as an officer or
director of the Company, the Company shall maintain a D&O insurance or similar
policy in form and coverage reasonably acceptable to the Board of Directors, and
the Employee shall receive the same benefits provided to any of the Company’s
officers and directors under such policy and any additional D&O insurance or
similar policy, indemnification agreement, Company policy or the certificate of
incorporation or bylaws of the Company.

 

7.     Termination. The Employee’s employment with the Company hereunder may be
terminated as follows:

 

(a)           Termination for Cause. The Employee’s employment with the Company
may be terminated by the Board of Directors at any time for “Cause.”  As used
herein, “Cause” shall mean, as reasonably determined by the Board of Directors:
(i) theft, fraud, embezzlement, misappropriation of assets, gross negligence,
willful misconduct, breach of fiduciary duty or trust by the Employee in each
case in connection with the performance of his duties hereunder; (ii) a material
breach of this Agreement by

 

4

--------------------------------------------------------------------------------


 

the Employee (which shall be deemed to include, without limitation, a breach of
Sections 8, 9, 10, 11 and 13 hereof by the Employee); (iii) the Employee’s
conviction of, or plea of guilty or nolo contendere to, theft, fraud, a felony,
or a crime or civil violation which involves moral turpitude; (iv) the
Employee’s breach of (A) insider trading policies of the Company, or (B)
applicable securities laws, rules or regulations (including rules of the
Securities and Exchange Commission or any other regulatory authority including
the NASD or any stock exchange) in connection with the trading of securities;
(v) the Employee’s repeated or ongoing failure to comply with the reasonable
directions and instructions of the Board of Directors in connection with the
performance of the Employee’s duties and responsibilities hereunder (provided,
however, in no event shall the Company’s financial performance or failure to
achieve projections in the absence of any of the expressly stated elements of
“Cause” in this Section 7(a) be considered Cause hereunder); (vi) the Employee’s
material breach of the Company’s employment policies and procedures established
from time to time by the Company including, without limitation, the Company’s
code of ethics adopted by its Board of Directors; or (vii) the Employee’s use or
possession of illegal drugs or excessive use of alcohol, while performing
Company duties or while on Company premises; provided, however, that, with
respect to the conditions described in this items (i), (ii), (iv)(A), (v), and
(vi), no determination of Cause shall be made by the Board of Directors on such
basis unless the Board of Directors has provided written notice to the Employee
of the existence of such condition, the Employee has been granted a reasonable
opportunity to appear before the Board of Directors in order to respond to such
determination, and the Employee fails to cure such condition within fourteen
(14) days to the reasonable satisfaction of the Board of Directors (except for
breaches of this Agreement (including, without limitation, breaches of Sections
8, 9, 10 and 11 of this Agreement) which cannot be cured and for which the
Company and the Board of Directors need not give any opportunity to cure). If
the Company is represented by outside counsel during the Employee’s appearance
before the Board of Directors hereunder, the Employee shall have the right to
appear with his own counsel, at his cost and expense. Upon termination for
Cause, the Company shall have no obligation to provide the Employee with any
severance hereunder; provided, that, the Company shall pay to the Employee all
Base Compensation and accrued benefits owing as of the date of termination in
accordance with the Company’s normal practices then in effect.

 

(b)           Termination for Death or Disability. The Employee’s employment
hereunder shall terminate immediately upon the Employee’s death or Disability.
For purposes hereof, the term “Disability” shall be used herein as defined in
the Company’s disability insurance policy in effect with respect to the Employee
or, absent same, shall mean the Employee’s inability, by reason of physical or
mental incapacity (determined by a licensed physician reasonably acceptable to
the Employee and the Board of Directors), to materially perform the essential
functions of his job, with or without a reasonable accommodation by the Company,
for an aggregate of ninety (90) days during any twelve (12) month period, as the
case may be. Once the Employee has become

 

5

--------------------------------------------------------------------------------


 

Disabled, payment of any further Base Compensation and benefits, if any, shall
be subject to the Company’s disability insurance coverage in effect with respect
to the Employee. If the Employee’s employment shall be terminated due to death
or Disability, the Company shall have no severance obligations to the Employee
or the Employee’s heirs, beneficiaries, administrators, executors or other
personal representatives under this Agreement; provided, that, the Company shall
pay to the Employee all Base Compensation and accrued benefits owing as of the
date of termination in accordance with the Company’s normal practices then in
effect.

 

(c)           Termination Without Cause. The Employee’s employment with the
Company may be terminated by the Board of Directors at any time without Cause,
but in the event of any such termination, the Company shall pay for the
severance payments and benefits described in this Section 7(c). In the event
that a termination without Cause occurs at any time on or before the Employee’s
twelve month anniversary of employment, he shall be entitled to receive, as
severance, (1) twelve (12) months of Base Compensation, which amount shall be
paid over time in accordance with the Company’s payroll practice, less all
withholdings required under then current Company policy and applicable law or
regulation, and (2) continued medical benefits under the Company’s general
employee plans for twelve (12) months following the termination date (with
respect to this clause (2), the Company shall continue to carry the Employee
under the Company’s medical plans and pay the Company’s portion of the costs
associated with continuing such coverage under the Plans, with the Employee
continuing to be responsible for his portion of such payments via applicable
withholdings, as per normal Company policies governing the provision of medical
benefits coverage to all employees of the Company). In the event that a
termination without Cause occurs at any time after the Employee’s twelve month
anniversary of employment, he shall be entitled to receive, as severance, (1)
eighteen (18) months of Base Compensation, which shall be paid over time in
accordance with the Company’s payroll practice, less all withholdings required
under then current Company policy and applicable law or regulation, and (2)
continued medical benefits under the Company’s general employee plans for
eighteen (18) months following the termination date (with respect to this clause
(2), the Company shall continue to carry the Employee under the Company’s
medical plans and pay the Company’s portion of the costs associated with
continuing such coverage under the Plans, with the Employee continuing to be
responsible for his portion of such payments via applicable withholdings, as per
normal Company policies governing the provision of medical benefits coverage to
all employees of the Company). The Employee’s receipt of any severance under
this Section 7(c) shall be conditioned upon and subject to the Employee’s prior
execution of a standard employment release and waiver agreement in a form
reasonably satisfactory to the Company (the “Release”). No payments of severance
hereunder shall be made until the revocation period, if any, referred to in the
Release shall have expired. In addition, the parties hereto agree to accelerate
the Base Compensation severance payments contemplated hereby as necessary to
avoid triggering the employee excise tax provisions of the American Jobs
Creation Act of 2004.

 

6

--------------------------------------------------------------------------------


 

(d)           Termination by the Employee. The Employee’s employment with the
Company may be terminated by the Employee at any time with or without Good
Reason. In the event of a termination of the Employee’s employment with the
Company by the Employee upon his voluntary termination or resignation (other
than a termination of employment with the Company by the Employee for “Good
Reason,” as defined below), the Company shall not have any obligation to provide
Employee with any severance or benefits hereunder; provided, that, the Company
shall pay to the Employee all Base Compensation and accrued benefits owing as of
the date of termination in accordance with the Company’s normal practices then
in effect. The Employee agrees to provide the Board of Directors with at least
sixty (60) days’ prior written notice of his voluntary cessation of employment
hereunder, subject to the Board of Directors’ right to waive, upon notice to the
Employee, such requirement and accelerate the effectiveness of the Employee’s
voluntary cessation of employment to an earlier time and date (but not earlier
than the date of the Employee’s giving of notice of his voluntary cessation of
employment to the Board of Directors), it being mutually understood and agreed
that the Company shall to continue to pay or furnish to the Employee his Base
Compensation and benefits during the time of continued employment, if any,
following the Employee’s notice of his voluntary cessation of employment up
through the effective date of termination. A termination of the Employee’s
employment with the Company by the Employee for Good Reason shall be treated as
a termination without Cause under Section 7(c). For purposes hereof, the term
“Good Reason” shall mean that (i) the Employee’s primary place of employment is
moved by the Board of Directors (not at the request of the Employee) to a
location greater than 50 miles from his current location (without a
corresponding permission from the Board of Directors allowing the Employee to
telecommute), provided, the Employee has delivered written notice of termination
in respect of this clause (i) within thirty (30) days following the execution
and delivery by the Company at the Board of Directors’ direction of a lease or
other binding agreement committing the Company to such relocation, the terms of
which were authorized and approved by the Board of Directors (provided, if the
Board of Directors notifies the Employee of the Board of Directors’ decision to
cancel its planned relocation, the Board of Directors shall be deemed to have
cured the event of “Good Reason” and the Employee’s notice of resignation shall
be deemed revoked, and the status quo shall be maintained, unless the Employee
has already accepted employment with another employer); (ii) the Company has
breached any material term of this Agreement; (iii) a material reduction in the
Employee’s duties and responsibilities as the Company’s Chief Executive Officer
hereunder, (iv) a material demotion in the Employee’s position at the Company,
or (v) the Company has reduced the Employee’s Base Compensation due hereunder;
provided, however, that with respect to each of the conditions described above
in items (i), (ii), (iii), (iv) and (v), the Employee may not establish “Good
Reason” unless he has provided written notice to the Board of Directors of the
existence of such condition and the Company fails to cure such condition within
the 30-day period following receipt of such notice.

 

7

--------------------------------------------------------------------------------


 

(e)           Public Statements. Upon termination of the Employee’s employment
for any reason, the Board of Directors of the Company will direct and control
the issuance and content of any announcement, release or other statement to any
employees, commercial partners, insurers, directors, shareholders and clients of
the Company and its subsidiaries, and the press.

 

(f)            Status upon Termination. The termination of the Employee’s
employment hereunder, for any reason whatsoever, shall constitute the
termination of this Agreement (subject to the surviving provisions hereof as set
forth in Section 14(k) hereof) and the Employee’s effective termination or
resignation from any other positions or duties with the Company and all of its
subsidiaries, including his membership on the Board of Directors of the Company
and its subsidiaries, unless otherwise mutually agreed to by the parties hereto.

 

8.     Non-competition and Confidentiality.

 

(a)           Non-competition. During the Employment Period and for the longer
of (i) one year following the date of termination of employment hereunder or
(ii) the period in which the Employee receives severance under the provisions of
Section 7(c) or Section 7(d) (collectively, the “Covered Period”), the Employee
agrees not to engage in any Competitive Activity anywhere in the United States
or any foreign territory where the Company or any subsidiary of the Company is
then conducting business on behalf of any party other than the Company or any
subsidiary of the Company. As used herein, the term “Competitive Activity” shall
mean the following:  (i) any line of business engaged in by the Company or any
of its subsidiaries during the one-year period prior to termination of the
Employee’s employment which accounted for greater than 25% of the gross revenues
of the Company and its subsidiaries, on a consolidated basis (a “Competitive
Business”); (ii) serving as an officer, director, employee, consultant, advisor,
agent or representative of any person, corporation, partnership, limited
liability company, sole proprietorship, association or other business enterprise
engaged in a Competitive Business (each a “Competitive Enterprise”);
(iii) owning or acquiring, directly or indirectly, any interest in any
Competitive Enterprise; (iv) soliciting any employee of the Company or any of
the Company’s subsidiaries to leave the employ of the Company or such subsidiary
or hiring any of the foregoing persons; provided, however, by way of
clarification, the Employee shall not be deemed in breach of this clause (iv) in
the event he or his new employer launches a general job search (through
advertisement, job posting, or recruiter) that does not exclusively target the
Company’s employees; or (v) soliciting or inducing, explicitly or implicitly,
any Client (as defined below) to withdraw, curtail or cancel its business
relationships with the Company or any subsidiary thereof, provided, however, the
Employee shall not be deemed in breach of this clause (v) as a result of mass
advertising or mass marketing campaigns aimed at prospects on customer lists
obtained by the Employee or his new employer from sources other than the
Company, and not in violation of this Agreement, and which do not expressly
target the Company’s Clients in particular. The Company acknowledges and agrees
that nothing contained in this Section

 

8

--------------------------------------------------------------------------------


 

8 shall be interpreted to prohibit or preclude the Employee, (x) in connection
with the fulfillment of his duties and responsibilities hereunder, from
terminating the services of any employee, agent or other representative of the
Company (or any subsidiary thereof) at the Board of Directors’ request or in the
ordinary course of business, or (y) from owning less than five percent (5%) of
the capital stock or other equity interests of any publicly-traded company
listed on a major securities exchange or securities market (e.g., NASDAQ).

 

As used herein, the term “Client” shall mean any customer of the Company or any
person or entity which was a customer of the Company within the past year, in
each case as of the end of the Employment Period, as evidenced by the records of
the Company or its subsidiaries.

 

(b)           Confidentiality. During and after the Employment Period, the
Employee shall not, except as may otherwise be required by law, directly or
indirectly disclose to any person or entity, or use or cause to be used in any
manner adverse to the interests of the Company or any subsidiary thereof, any
Confidential Information (as defined below). The Employee agrees that, upon the
termination or expiration of the Employment Period, all tangible Confidential
Information and Company property and duplicates thereof in the possession or
control of the Employee, in any form or format, shall forthwith be returned to
the Company and shall not be retained by the Employee or furnished or
communicated to any third party in any form whatsoever. Prior to any disclosure
of Confidential Information required by law, the Employee shall provide prompt
notice thereof to the Company’s Board of Directors and chief financial officer
so as to allow the Company to seek appropriate injunctive relief and shall
reasonably assist the Company in its efforts to limit such disclosure. The
Employee further acknowledges and agrees to abide by his continuing obligation
to not make use of any material non-public information with respect to the
Company in a manner violative of applicable securities laws.

 

As used in this Section 8(b), the term “Confidential Information” shall mean the
following:  (i) information disclosed to the Employee or known by the Employee
as a consequence of the Employee’s relationship with the Company or any
subsidiary thereof, not generally known in the industry of the Company’s (or a
subsidiary’s) business, about the Company’s or any of its subsidiary’s business,
employees, customers, directors, officers, partners, or shareholders; sales or
marketing methods; business plans, methods and forecasts; customer, prospect and
vendor lists; finances, products, or services; or trade marks, trade secrets and
other intellectual property, including without limitation, material non-public
information about the Company’s or any of its subsidiary’s operations or
business; and (ii) information disclosed to the Employee or known by the
Employee as a consequence of the Employee’s relationship with the Company or any
subsidiary thereof, not generally known in the businesses in which the customers
of the Company or its subsidiaries are or may be engaged, about the business,
products, processes, trade information and services of any such customer.

 

9

--------------------------------------------------------------------------------


 

(c)           Severability. The invalidity or unenforceability of this Section 8
in any respect shall not affect the validity or enforceability of this Section 8
in any other respect, or of any other provision of this Agreement. In the event
that any provision of this Section 8 shall be held invalid or unenforceable by a
court of competent jurisdiction by reason of the geographic or business scope or
the duration thereof or for any other reason, such invalidity or
unenforceability shall attach only to the particular aspects of such provision
found invalid or unenforceable as applied and shall not affect or render invalid
or unenforceable any other provision of this Section 8 or the enforcement of
such provision in other circumstances, and, to the fullest extent permitted by
law, this Section 8 shall be construed as if the geographic or business scope or
the duration of such provision or other basis on which such provision has been
challenged had been more narrowly drafted so as not to be invalid or
unenforceable, so that the Agreement is construed broadly so as to capture as
much of the original intent as possible.

 

9.     Business Opportunities. During the Covered Period and in accordance with
Employee’s obligations under applicable law, the Employee agrees to bring all
business opportunities to the Company relating to or otherwise associated with
the business or businesses conducted by the Company or a subsidiary thereof
during the Employment Period, and any businesses reasonably related thereto.

 

10.  Rights to Work Product. The Employee agrees that all work performed by the
Employee pursuant hereto shall be the sole and exclusive property of the
Company, in whatever stage of development or completion. During the Employment
Period, the Employee will disclose to the Company all ideas, concepts,
inventions, product ideas, new products, discoveries, methods, software,
business plans and business opportunities developed by him during working time
through the use of Company resources, which relate directly or indirectly to the
Company’s business or the business of any of its subsidiaries or their
respective clients, including without limitation, any process, product or
product improvement, product ideas, new products, discoveries, methods or
software which may or may not be patentable or copyrightable, and any trade
names, trademarks or slogans. With respect to any copyrightable works prepared
in whole or in part by the Employee pursuant to this Agreement, including
compilations of lists or data, the Employee agrees that all such works will be
prepared as “work-for-hire” within the meaning of the Copyright Act of 1976, as
amended (the “Act”), of which the Company shall be considered the “author”
within the meaning of the Act. In the event (and to the extent) that such works
or any part or element thereof is found as a matter of law not to be a
“work-for-hire” within the meaning of the Act, the Employee hereby assigns to
the Company the sole and exclusive right, title and interest in and to all such
works, and all copies of any of them, without further consideration, and agrees,
to the extent reasonable under the circumstances, to cooperate with the Company
to register, and from time to time to enforce, all patents, copyrights and other
rights and protections relating to such works in any and all countries. To that
end, the Employee agrees to execute and deliver all documents requested by the
Company in connection therewith, and the Employee hereby irrevocably designates
and appoints the Company as the Employee’s agent and

 

10

--------------------------------------------------------------------------------


 

attorney-in-fact (and affords the Company an irrevocable proxy, coupled with an
interest) to act for and on behalf of the Employee and in the Employee’s stead
to execute, register and file any such applications, and to do all other
lawfully permitted acts to further the registration, protection and issuance of
patents, copyrights or similar protections with the same legal force and effect
as if executed by the Employee. The Company shall reimburse the Employee for all
reasonable and documented costs and expenses incurred by the Employee pursuant
to this Section 10.

 

11.  No Disparaging Statements. The Employee and the Company mutually agree that
the Employee and the Company’s officers, directors and human resources personnel
shall refrain from making any disparaging statements, either orally or in
writing, about the other party, any subsidiary of the Company, or about any
directors, officers, shareholders, commercial partners, employees, agents or
other representatives of the Company or any subsidiary thereof. The foregoing
shall not restrict the Company from disclosing to third parties the Employee’s
termination of employment with the Company or, where appropriate, the
circumstances thereof.

 

12.  Injunctive Relief. The Employee acknowledges and agrees that the Company
and its subsidiaries are engaged in a highly competitive business and that the
protections of the Company and each such subsidiary set forth in Sections 8, 9,
10 and 11 of this Agreement are fair and reasonable and of vital concern to the
Company and its subsidiaries. Further, the Employee acknowledges and agrees that
monetary damages for any violation of Sections 8, 9, 10 or 11 will not
adequately compensate the Company and its subsidiaries with respect to any such
violation. Therefore, in the event of a breach by the Employee of any of the
terms and provisions contained in Sections 8, 9, 10 or 11 of this Agreement, the
Company (and/or its affected subsidiaries) shall be entitled to institute legal
proceedings to obtain damages for any such breach and/or to enforce the specific
performance of this Agreement by the Employee and to enjoin the Employee from
any further violations. The remedies available to the Company and its
subsidiaries pursuant to this Section 12 may be exercised cumulatively by the
Company (and its subsidiaries) in conjunction with all other rights and remedies
provided by law. The Employee agrees that the provisions of this Section 12, and
the provisions of Sections 8, 9, 10, 11 and 13 shall survive the termination or
expiration of this Agreement and the termination or expiration of the Employee’s
employment with the Company, regardless of how the Employee’s employment may be
or has been terminated.

 

13.  Representations. The Employee represents and warrants to the Company that
the execution and delivery by the Employee of this Agreement and the performance
by the Employee of his obligations hereunder will not, with or without the
giving of notice and/or the passage of time, (i) violate any judgment, writ,
injunction or order of any court, arbitrator or governmental agency applicable
to the Employee, or (ii) conflict with, result in the breach of any provision of
or the termination of, or constitute a default under, any agreement to which the
Employee is a party or by which the Employee is or may be bound. The Employee
represents that he understands the tax consequences to

 

11

--------------------------------------------------------------------------------


 

him of this Agreement, including the tax treatment of any severance payable to
him hereunder, including any impact arising from the application of the American
Jobs Protection Creation Act of 2004, as amended, on the payments and benefits
afforded the Employee under this Agreement. The Employee agrees to indemnify and
hold harmless the Company from any liability, damage, expense, judgment or claim
incurred, entered or made against the Company arising from a breach by the
Employee of any representation, warranty or covenant under this Section 13,
including all documented expenses and reasonable fees of counsel, incurred or
paid by the Company in connection with the foregoing.

 

14.  Miscellaneous.

 

(a)           Governing Law; Disputes. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of New York without regard to its conflicts of law principles. Actions
to enforce this Agreement shall be brought only in a state or federal court
located in the State of New York (New York County). Each party irrevocably (a)
submits to the personal jurisdiction of such courts and waives any objection to
the laying of venue therein or any inconvenient forum, (b) consents to service
of process at the address given under Section 14(e) hereof, and (c) waives any
other requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process. The Company shall not be
deemed in violation or breach of this Agreement as a result of any action or
inaction on the part of the Company which was authorized or directed by the
Employee.

 

(b)           Payment of Legal Fees. The Company shall reimburse the Employee
for documented legal fees incurred by him in connection with the negotiation,
execution and delivery of this Agreement, up to a maximum of $5,000, within five
(5) business days of the Employee’s submission to the Company’s chief financial
officer of reasonable documentation in support of the Employee’s incurrence of
such expenses.

 

(c)           No Mitigation. The Company agrees that, if the Employee’s
employment is terminated during the term of this Agreement, the Employee is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Employee by the Company. Further, the amount of any payment
provided hereunder shall not be reduced by any compensation earned by the
Employee. Notwithstanding the foregoing, the Company may suspend payment of any
severance payments due the Employee under this Agreement in the event that the
Board of Directors reasonably determines that the Employee has violated any of
the provisions of Sections 8 through 11, inclusive, or Section 13, of this
Agreement during the Covered Period; provided, however, if such determination is
subsequently shown to be incorrect the suspended payments shall be promptly paid
to the Employee together with interest thereon at a rate of 5% per annum.

 

(d)           Modification; Waiver; Discharge; Offer of Employment. No provision
of this Agreement may be modified, amended, waived or discharged unless such

 

12

--------------------------------------------------------------------------------


 

waiver, modification, amendment or discharge is agreed to in writing and signed
by the Employee and a duly authorized representative of the Company other than
the Employee. No waiver by either party hereto at any time of any breach by the
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. Until signed by both parties hereto, this Agreement represents
a non-binding offer of employment only, and shall be revocable by either party
hereto upon notice to the other party.

 

(e)           Notices. All notices and other communications provided for
hereunder shall be in writing and shall be delivered to each party hereto by
personal delivery, by priority overnight delivery sent via a nationally
recognized courier (charges for the account of sender), by facsimile
transmission or by registered or certified U.S. mail, return receipt requested,
addressed as follows:

 


IF TO THE COMPANY, TO:


 


VISTULA COMMUNICATIONS SERVICES, INC.


SUITE 801, 405 PARK AVENUE


NEW YORK, NY 10022


ATTN:  CHAIRMAN OF THE BOARD OF DIRECTORS


FACSIMILE: (212) 832-7563


 


WITH A COPY TO:


 


FOLEY HOAG LLP


155 SEAPORT BOULEVARD


BOSTON, MA 02210


ATTENTION: PAUL BORK, ESQ.


FACSIMILE: (617) 832-7000


 


IF TO THE EMPLOYEE, TO THE EMPLOYEE’S LATEST RESIDENCE ADDRESS MOST RECENTLY ON
FILE WITH THE COMPANY,


 

or to such other address as either party may specify by notice to the other
party given as aforesaid. Such notices shall be deemed to be effective five (5)
business days after the same shall have been deposited, postage prepaid, in the
U.S. mail, upon personal delivery, if the same shall have been delivered by
hand, one (1) business day after deposit with such overnight courier, if sent
via priority overnight delivery, or upon receipt of electronic facsimile
confirmation, as the case may be. As used herein, a “business day” shall mean
any weekday other than a federal U.S. holiday.

 

13

--------------------------------------------------------------------------------


 

(f)            Assignment. This Agreement may not be assigned by the Employee.
This Agreement shall be binding upon and inure to the benefit of the Employee,
the Company, and the Company’s successors and assigns. Any assignment in
contravention of this Section 14(f) shall be null and void.

 

(g)           Integration. This Agreement and the documents and instruments
contemplated hereby (the “Ancillary Agreements”) set forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
therein and supersedes all prior and contemporaneous conflicting agreements,
promises, covenants, arrangements, understandings, communications,
representations or warranties, whether oral or written, by any party hereto (or
representative of either party hereto). No agreements or representations,
whether written, oral, express or implied, with respect to the subject matter
hereof have been made by either party that are not set forth expressly in this
Agreement or the Ancillary Agreements. In the event of a conflict between this
Agreement and any other agreement between the parties, this Agreement shall
prevail to the limited extent of the specific subject matter of the conflict.
Nothing herein shall modify or reduce any obligations of the Employee under any
separate agreement between the Employee and the Company.

 

(h)           Invalidity. If any provision of this Agreement shall be determined
by any court of competent jurisdiction to be unenforceable or invalid to any
extent, the remainder of this Agreement shall not be affected thereby, and this
Agreement shall be construed to the fullest extent possible so as to give effect
to the intentions of the provision found unenforceable or invalid.

 

(i)            Headings. All headings contained in this Agreement are for
reference purposes only and shall not in any way effect the meaning or
interpretation of any provision or provisions of this Agreement.

 

(j)            Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

(k)           Survival. This Agreement shall terminate upon the termination of
the Employee’s employment with the Company for any reason; provided, however,
that the provisions of Sections 6(c), 7, 8, 9, 10, 11, 12, 13, and 14 hereof
(and any other operative provisions of this Agreement which, by logical context,
are necessary to interpret and enforce this Agreement so as to give effect to
the parties’ intent) shall survive the termination of this Agreement or the
Employee’s employment with the Company hereunder.

 

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates set
forth below, effective as of the Effective Date.

 

 

 

Vistula Communications Services, Inc.

 

 

 

 

 

By:

/s/ Rupert Galliers-Pratt

 

 

 

Name: Rupert Galliers-Pratt

 

 

Title: Chairman

 

 

Date:  April 11, 2006

 

 

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ John K. Markley

 

 

Name: John K. Markley

 

15

--------------------------------------------------------------------------------